TFHSP LLC Series
                                                                        11239Appellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 25, 2014

                                     No. 04-14-00141-CV

                                 BANK OF AMERICA N.A.,
                                       Appellant

                                               v.

                                  TFHSP LLC Series 11239,
                                         Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-14190
                         Honorable Karen H. Pozza, Judge Presiding

                                        ORDER
       Appellant’s brief is due on March 31, 2014. On March 21, 2014, Appellee filed a motion
to order mediation. Appellee was not able to determine whether Appellant favors or opposes
mediation.
        If Appellant opposes mediation, Appellant must present its reasons for such opposition to
this court in writing within TEN DAYS of the date of this order. Otherwise, the court will refer
this case to mediation. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.002, .003 (West 2011)
(favoring mediation); 4TH TEX. APP. (SAN ANTONIO) LOC. R. 2.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court